United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 14, 2007

                                                               Charles R. Fulbruge III
                             No. 05-40996                              Clerk
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELVIN HERSTON SCOTT, III,
                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:04-CR-175-2
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Melvin Herston Scott, III,

has requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Scott has not filed a response.     Our independent review of the

record and counsel’s brief discloses no nonfrivolous issue for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.    The Government’s motion to

dismiss the appeal is DENIED as moot.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.